DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/062,211.  This application is a continuation of US Patent application No. 14/309813, filed on 06/19/2014; now US Patent No. 9659106.
Claims 1-20 are presented for examination, with claims 1, 9 and 17 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansel et al., US 2014/0149845 (hereinafter “Ansel”).

Regarding claim 1, Ansel discloses, A system, comprising: 
a content database (e.g. database, Ansel: [0037]), the content database identifying:
a plurality of media elements, each media element in the plurality of media elements being associated with a market selected from a plurality of markets (e.g. Each data store accessible by the web server 100 may contain information that is relevant to the creation of the website, as described below. Such data stores include, without limitation to the illustrated examples: search engines 115; website information databases 120, such as domain registries, hosting service provider databases, website customer databases, and internet aggregation databases such as archive.org; government records databases 125, such as business entity registries maintained by a Secretary of State or corporation commission; public data aggregators 130, such as FACTUAL, ZABASEARCH, genealogical databases, and the like; social networking data stores 135, such as public, semi-private, or private information from FACEBOOK, TWITTER, FOURSQUARE, LINKEDIN, and the like; business listing data stores 140, such as YELP!, Yellow Pages, GOOGLE PLACES, LOCU, and the like; media-specific data stores 145, such as art museum databases, library databases, and the like, Ansel: [0037].  These entities have been interpreted as media elements, entity is associated with the vertical market, it called an entity’s vertical market, Ansel: [0051]), and
a plurality of widgets, each widget in the plurality of widgets being associated with a market selected from the plurality of markets (e.g. Referring to FIG. 11, a confirmation page 1100 presented to the user via the interface may include a distribution widget 1105 that allows the user to quickly publish some or all of the newly published content to other platforms. For example, as illustrated, the web server 100 had generated a website for display at a URL, www.janeshairsalon.com, owned or operated by the entity, and the web server 100 presents the widget 1105 to the entity/ entity’s vertical market for publishing to its social media platforms, Ansel: [0072], and Fig. 11); and
a computer server communicatively coupled to a network (e.g. a server computer communicatively coupled to an electronic network, Ansel: [0028]), the computer server including
a processor configured to perform the steps of:
receiving a request to access an application from a user, the application enabling the user to modify a content of a web page associated with the user (e.g. obtaining by a server, a seed input, as a request from a user, to create/modify its website by accessing the web server, Ansel: [0028], [0038]-[0039] and [0062]. Additionally or alternatively, the web server 100 may provide, through the interface, options to the user for modifying the content of the website, Ansel: [0061]. Wherein, the request and display of the websites are typically conducted using a browser. A browser is a special-purpose application program that effects the requesting of web pages and the displaying of web pages, Ansel: [0003]).  
determining a target market of the web page (e.g. the website may include using one or more categories relevant to the entity to identify a template for the website. The template may include a plurality of content regions.  Each content region has inserted content identified by the server computer as relevant to the entity, Ansel: [0029], [0031]-[0032], [0042] and [0057].  Wherein, the content region is understood as a target market since it may identify the entity, e.g. region),
identifying a set of relevant media elements, wherein the set of relevant media elements includes media elements retrieved from the content database that are associated with markets that match the target market (e.g. using the seed input to categorize the entity according to a categorization structure. Retrieving the potential content may include using one or more categories relevant to the entity to identify the potential content. Generating the website may include using one or more categories relevant to the entity to identify a template for the website. The template may include a plurality of content regions, and generating the website may further include creating a plurality of content objects containing at least a portion of the potential content, and inserting one or more of the content objects into at least one of the content regions, Ansel: [0028]-[0029].  Wherein, the content regions has been interpreted target market),
identifying a set of relevant widgets, wherein the set of relevant widgets includes widgets retrieved from the content database that are associated with markets that match the target market (e.g. Referring to FIG. 11, a confirmation page 1100 presented to the user via the interface may include a distribution widget 1105 that allows the user to quickly publish some or all of the newly published content to other platforms. For example, as illustrated, the web server 100 had generated a website for display at a URL, www.janeshairsalon.com, owned or operated by the entity, and the web server 100 presents the widget 1105 to the entity for publishing to its social media platforms. In the example widget 1105, the web server 100 has already connected to the entity's TWITTER, GOOGLE+, and YELP accounts using the methods described above. The entity can click on one of the connected platforms to publish the new content there. The widget 1105 also offers the entity the option to connect additional platforms, for example FACEBOOK as illustrated, Ansel: [0072]), and
rendering the application by generating a user interface of the application that enables the user to insert at least one media element of the set of relevant media elements and at least one widget of the set of relevant widgets into the web page (e.g. the web server 100 had generated a website for display at a URL, www.janeshairsalon.com, owned or operated by the entity, and the web server 100 presents the widget 1105 to the entity for publishing to its social media platforms. In the example widget 1105, the web server 100 has already connected to the entity's TWITTER, GOOGLE+, and YELP accounts using the methods described above. The entity can click on one of the connected platforms to publish the new content there. The widget 1105 also offers the entity the option to connect additional platforms, for example FACEBOOK as illustrated, Ansel: [0028]).

Regarding claim 2, Ansel further discloses, wherein the target market is defined by a geographical region (e.g. The identification searches may be limited to a geographic region. In some embodiments, the geographic region may be derived from keywords in the seed input. Alternatively or in addition, the geographic region may be derived from the IP address of the owner's device 105, which may geo-locate the user or the entity. Alternatively or in addition, where the seed input is a media file, the web server 100 may extract the location where the media file was recorded when such information is embedded in the media file. For example, an image captured with a smartphone may have embedded GPS data indicating the location of the smartphone when the photo was taken, Ansel: [0042]).

Regarding claim 3, Ansel further discloses, wherein the application includes a website builder application (e.g. The present invention generally relates to website design, Ansel: [0002] and [0027]).

Regarding claim 4, Ansel further discloses, wherein the processor is configured to perform the step of rendering, by the computer server, a plurality of website templates in the website builder application, each website template being associated with at least one target market, the website templates being ranked within the user interface of the application based upon the at least one target market associated with each website template (e.g. template database of the web server may include a plurality of templates.  The website may include using one or more categories relevant to the entity to identify a template for the website. These categories are ranked, Ansel: [0029], [0031]-[0032], [0042], [0057], [0086] and [0087]).

Regarding claim 5, Ansel further discloses, wherein website templates associated with the at least one target market that is the same as the target market of the web page are displayed in a preferred placement within the user interface of the application (e.g. Generating the website may include using one or more categories relevant to the entity to identify a template for the website. The template may include a plurality of content regions, as target markets, and generating the website may further include creating a plurality of content objects containing at least a portion of the potential content, and inserting one or more of the content objects into at least one of the content regions, Ansel: [0029], [0031]-[0032], [0042], [0057], [0086] and [0087].  FIG. 5 is a schematic illustration of a user interface for identifying an entity associated with a user's input).

Regarding claim 6, Ansel further discloses, wherein the processor is configured to determine a target market of the web page by receiving an indication of the target market of the web page from the user (e.g. The identification searches may be limited to a geographic region. In some embodiments, the geographic region may be derived from keywords in the seed input. The seed input from the user, Ansel: [0042] and abstract). 

Regarding claim 7, Ansel further discloses, wherein the processor is configured to determine a target market of the web page by analyzing an origination location of a plurality of visitors to the web page (e.g. The info region 770 displays contact information, such as phone number, address, map, and the like, and may be populated with content from the identification searches, followed by content from the search engines 115, and followed by content from the government records databases 125. The feedback region 775 displays a form for website visitors to fill out and submit to the restaurant. The form structure may be stored in the template, with the submission information, such as email address for delivering the form data, being extracted from a website customer database or the user's previous website, Ansel: [0060] and Fig. 7).

Regarding claim 8, Ansel further discloses, wherein the processor is configured to determine a target market of the web page by: 
determining that the request was received from a mobile device (e.g. receiving a request for the website from a mobile phone, Ansel: [0035]); and 
determining the target market based upon at least one of a preferred language setting and a country setting on the mobile device (e.g. For example, the web server 100 may, upon receiving a request for the website from a mobile phone, convert the website designed to be displayed on a PC into a format that can be displayed on the mobile phone, Ansel: [0035]).

Regarding claim 9, Ansel discloses, A system, comprising:
a content database identifying a plurality of content elements, each content element in the plurality of content elements being associated with a market (e.g. Each data store accessible by the web server 100 may contain information that is relevant to the creation of the website, as described below. Such data stores include, without limitation to the illustrated examples: search engines 115; website information databases 120, such as domain registries, hosting service provider databases, website customer databases, and internet aggregation databases such as archive.org; government records databases 125, such as business entity registries maintained by a Secretary of State or corporation commission; public data aggregators 130, such as FACTUAL, ZABASEARCH, genealogical databases, and the like; social networking data stores 135, such as public, semi-private, or private information from FACEBOOK, TWITTER, FOURSQUARE, LINKEDIN, and the like; business listing data stores 140, such as YELP!, Yellow Pages, GOOGLE PLACES, LOCU, and the like; media-specific data stores 145, such as art museum databases, library databases, and the like, Ansel: [0037].  These entities have been interpreted as media elements, entity is associated with the vertical market, it called an entity’s vertical market, Ansel: [0051]); and 
a computer server communicatively coupled to a network (e.g. a server computer communicatively coupled to an electronic network, Ansel: [0028]), the computer server including 
a processor configured to perform the steps of:
receiving a request to access an application from a user, the application enabling the user to modify a content of a web page associated with the user (e.g. obtaining by a server, a seed input, as a request from a user, to create/modify its website, Ansel: [0028], [0038]-[0039] and [0062].  Additionally or alternatively, the web server 100 may provide, through the interface, options to the user for modifying the content of the website, Ansel: [0061]. Wherein, the request and display of the websites are typically conducted using a browser. A browser is a special-purpose application program that effects the requesting of web pages and the displaying of web pages, Ansel: [0003]), 
determining a target market of the web page (e.g. the website may include using one or more categories relevant to the entity to identify a template for the website. The template may include a plurality of content regions.  Each content region has inserted content identified by the server computer as relevant to the entity, Ansel: [0029], [0031]-[0032], [0042] and [0057].  Wherein, the content region is understood as a target market since it may identify the entity, e.g. region), 
identifying a set of relevant content elements from the content database using the target market of the web page (e.g. using the seed input to categorize the entity according to a categorization structure. Retrieving the potential content may include using one or more categories relevant to the entity to identify the potential content. Generating the website may include using one or more categories relevant to the entity to identify a template for the website. The template may include a plurality of content regions, and generating the website may further include creating a plurality of content objects containing at least a portion of the potential content, and inserting one or more of the content objects into at least one of the content regions, Ansel: [0028]-[0029].  Wherein, the content regions has been interpreted target market), and 
rendering the application by generating a user interface of the application that enables the user to insert at least one of the set of relevant content elements into the web page associated with user (e.g. the web server 100 had generated a website for display at a URL, www.janeshairsalon.com, owned or operated by the entity, and the web server 100 presents the widget 1105 to the entity for publishing to its social media platforms. In the example widget 1105, the web server 100 has already connected to the entity's TWITTER, GOOGLE+, and YELP accounts using the methods described above. The entity can click on one of the connected platforms to publish the new content there. The widget 1105 also offers the entity the option to connect additional platforms, for example FACEBOOK as illustrated, Ansel: [0028]).

Regarding claim 10, Ansel further discloses, wherein the plurality of content elements includes media elements and widgets (Ansel: [0037], [0041] and Fig. 11).

Claims 11-16 have similar subject matters as of claims 2-5 and 7-8.  Therefore, claims 11-16 have been rejected by the same reasons discussed in claims 2-5 and 7-8.

Claims 17-20 recite A method, comprising steps are  similar subject matters as of claims 9, 4 and 7-8.  Therefore, claims 17-20 have been rejected by the same reasons discussed in claims 9, 4 and 7-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/7/2022